DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 12/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,796,991 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art, e.g. U.S. Patent Number 9,111,592 B2 to Maejima, teaches a semiconductor device (e.g. Fig. 13) comprising a semiconductor substrate (20); a cell planar pattern (BG) on the semiconductor substrate; a peripheral circuit (“Peripheral(under the memory cell array)”) between the semiconductor substrate (20) and the cell planar pattern (BG); cell gate conductive patterns (word lines WL) on the cell planar pattern, and a cell vertical structure (channels connected to BLU) disposed on the cell planar pattern and passing through the cell gate conductive patterns (WL), as discussed in the parent cases, including wherein a portion of the cell vertical structure directly contacts the cell planar pattern (BG) (as pictured).  Prior art, e.g. U.S. Patent Application Publication Number 2014/0043902 A1 to Unno, teaches forming a plurality of dummy interconnection patterns (e.g. M1DM, Abstract), as discussed in the parent cases.  

Prior art also fails to reasonably teach or suggest in sufficient detail together wherein a distance between the uppermost interconnection pattern and the semiconductor substrate is greater than a distance between the source pattern and the semiconductor substrate, wherein at least a portion of the peripheral circuit is between the stacked structure and the semiconductor substrate, wherein the dummy structure is electrically isolated, wherein the dummy structure includes at least three dummy patterns disposed at different levels from each other with respect to an upper surface of the semiconductor substrate, wherein the at least three dummy patterns include a dummy gate pattern, a first dummy pattern disposed at a higher level than the dummy gate pattern, and a second dummy pattern disposed at a higher level than the first dummy pattern, wherein the peripheral circuit includes: a peripheral gate disposed at substantially the same level as the dummy gate pattern; a first peripheral interconnection pattern disposed at substantially the same level as the first dummy pattern, and a second peripheral interconnection pattern disposed at substantially the same level as the second dummy pattern, and wherein at least a portion of the second dummy pattern overlaps at least one of at 
Claim 16 is allowable similarly to claims 1 and 9 and claims 17-20 are allowable in virtue of depending upon allowable claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/Eric A. Ward/Primary Examiner, Art Unit 2891